Mr. Justice Elliott
delivered the opinion of the court.
Appellees were plaintiffs below. Their complaint shows th.at they became the indorsees of a certain promissory note executed by defendants, and that said note is due and unpaid.
1. The complaint is demurred to on the single ground that it does not “state facts sufficient to constitute a cause of action.” The overruling of the demurrer is the only matter assigned for error; and on this appeal the only matter urged against the sufficiency of the complaint is that its allegations are made “on information and belief.” This objection goes merely to the form of the allegations, and not to the sufficiency of the facts alleged. It is well settled that mere informalities in pleading are not obnoxious to a general *40.demurrer such as was interposed in this case. Bliss on Code PL, sec. 413 ; 2 Estee’s PL, secs. 3074, 3075.
2. It is not to be inferred from the foregoing that the complaint would have been obnoxious to a special demurrer— that is, to a demurrer upon the ground that its allegations were made on information and belief. The record shows that plaintiffs were copartners, doing business in the state of Illinois; their complaint was verified by their attorney on the ground that plaintiffs were absent from the state, and so unable to make the verification. If one of the plaintiffs could have made the verification, presumably the complaint might, and probably would, have averred the existence of the partnership, the indorsement of the note before maturity, and perhaps other facts, positively; but as it was necessary that the verification should be made by their attorney, the averments could ofily be in such form as the attorney could truthfully verify. Verifications by persons not parties are expressly provided for under certain circumstances ; and in such cases allegations upon information and belief are not improper and may be a necessity. Code, sec. 61; Thackara v. Reid, 1 Utah, 238; Stoutenburg v. Lybrand, 13 Ohio St. 228.
The causes or grounds of demurrer under our practice are clearly specified. The supposed defect under consideration does not fall within ány of the seven causes, and so is not properly aground of demurrer. Code, secs. 50, 51; Hentsch v. Porter, 10 Cal. 555 ; Marie v. Garrison, 83 N. Y. 23.
The facts stated in the complaint were sufficient to constitute a cause of action, and the district court did not err in overruling the demurrer upon that ground. Its judgment, therefore, must be affirmed.

Affirmed.